Citation Nr: 1113862	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION


The Veteran had active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007, November 2008, and September 2009, the Board remanded for further development.  The development has been completed.  


FINDING OF FACT

Hepatitis C is attributable to service.  


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two of the three elements required for service connection under 38 C.F.R. § 3.303(b): (1) that the condition was "noted" in service, and (2) evidence of post-service continuity of the same symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The third element, evidence of a relationship between the present disability and the postservice symptomatology, may be established through lay testimony if the relationship and the disability are capable of lay observation.  See id; Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, laypersons are not competent to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007): see also Grover v. West, 12 Vet. App. 109, 112 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board notes that a VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  

In Fast Letter 04-13, it is noted that "occupational exposure to HCV [hepatitis C virus] may occur in the health care setting through accidental needle sticks.  A veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran."  The Fast Letter indicates, in its Conclusion section, that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  See also VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 (major risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades). VA has recognized that transmission of hepatitis C through jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission.  VBA Fast Letter 04-13, June 29, 2004.

In this case, the Veteran contends that he has hepatitis C as a result of high risk factors that occurred during service, including inoculations using a contaminated air gun, high-risk sexual activity, obtaining a tattoo in 1965, and carrying another service man that was covered in blood in 1966.  He has also admitted to non-service related risk factors including high risk sexual activity prior to and following active service.  In addition, clinical records include a July 2003 admission to cocaine usage, which is another risk factor for hepatitis C.

The post-service records reflect a diagnosis of Laennec's/alcoholic cirrhosis of the liver.  Laboratory testing in November 2003 showed a reactive antibody to hepatitis C Ab.

In August 2007, the Board remanded the claim to afford the Veteran a VA examination to determine whether the Veteran manifested hepatitis C, and if so, whether it was at least as likely as that this condition had its onset during service or was otherwise related to his service.  

In January 2008, the Veteran was afforded a VA examination, in compliance with the Board's remand directives.  Unfortunately, the claims file was not available for the examiner's review.  Based on the information provided by the Veteran, it was noted that the Veteran initially was diagnosed as having hepatitis C five years prior to the examination.  His liver failed and he underwent a liver transplant four years before the examination.  The year before the examination, hepatitis C was treated for interferon and was currently in remission.  The Veteran reported to the examiner his various risk factors.  Physical examination was performed which yielded a diagnosis of hepatitis C, currently in remission, status post liver transplant.  The examiner did not feel that it was possible to ascertain when the Veteran had the onset of hepatitis C.  It was noted that he had both service and nonservice related risk factors.  

Thereafter, in May 2008, the VA physician reviewed the claims file and provided an addendum.  Again, the multiple risk factors were noted.  However, the examiner also indicated that there were many missing post-service treatment records including those concerning the liver transplant or any recent treatment.  The examiner indicated that there was no information that the Veteran had been diagnosed with hepatitis C.  Further, there was no information dated from 2003 to the present.  

In light of the May 2008 addendum and review of the claims file, the Board again remanded this case on two occasions for additional evidentiary development.  Additional medical records were thereafter received, including those pertaining to the Verna's liver transplant.  In March 2010, the Veteran was afforded another VA examination.  The Board instructed that the following inquiry be addressed by the examiner:

The examiner should be requested to determine whether the Veteran manifests hepatitis C.  If so, the examiner should identify all of the Veteran's risk factors for contracting hepatitis C, including a description of the veteran's tattoo(s), and any information that may identify the date of onset.  The examiner should then provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that the Veteran's hepatitis C had its onset during active service or is related to any in-service disease or injury, including the in-service risk factors (i.e., inoculations using a contaminated air gun, high-risk sexual activity, obtaining a tattoo in 1965, and carrying another service man that was covered in blood in 1966).

The examination was performed by a physician.  The claims file was reviewed and the examiner referred to the claims file.  The Veteran's risk factors were noted.  The Veteran himself told the examiner that he was not sure how he was exposed to hepatitis C.  The course of the Veteran's liver disease was also discussed.  A complete physical examination was performed.  A tattoo of a rat in a sailor suit was noted to be present on his right shoulder.  Laboratory tests were also performed.  The examiner concluded that the Veteran had hepatitis C and that his diagnosis was caused by or a result of in-service risk factors which had previously been mentioned.

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Federal Circuit further stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board finds the Veteran's statements credible.  He consistently provided both the service as well as the nonservice hepatitis risk factors.  He also admitted to the VA examiner that he was unsure when he was exposed.  The assessment as to the etiology requires a complex medical impression as even a VA examiner was uncertain of the etiology.  The recent VA examination was performed for the sole purpose of confirming the diagnosis of hepatitis C and providing an opinion regarding the cause thereof.  The VA examiner reviewed the claims file, now sufficiently complete with the requisite medical records.  A full examination and review of the record were confirmed.  Thus, the examiner was aware that inservice documentation of risk factors was not present.  However, this does not mean that they did not occur.  In fact, as noted, the VA examiner felt that the current diagnosis did have its onset during service, due to stated risk factors.  The VA physician did not attribute the current diagnosis to preservice or postservice factors even though they were clearly set forth in the record.

The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions given complex medical assessments.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen.  In light of the foregoing, the Board finds that the most probative evidence of record, the March 2010 VA examiner's opinion, dated 

the onset of currently diagnosed hepatitis C to service.  As such, service connection is warranted.  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


